Title: To George Washington from Thomas Durie, 27 November 1781
From: Durie, Thomas
To: Washington, George


                  
                     Sir
                     Philadelphia 27th November 1781
                  
                  I have the honor to inform your Excellency, that on consulting with Lt Governor Jamieson for the removal of the sick Prisoners of War from Gloucester; the mode prescribed in your Letter to him was adopted.  In consequence thereof 350 Privates marched from thence for Toddsbridge the 9th instant, and on the 10th & 14th about 300 embark’d in boats and proceeded up the River, for the same place.
                  These only were in a State of removal, and the remainder between 7 & 800 were judged unadvisable at this Juncture to be removed, by the Surgeon & Field Inspector of the British Hospitals, and afterwards confirm’d by the Surgeons of the French Army, who were requested on this occasion by General Lincoln to examine them. they also reported they would not be in a condition to march or transport by Water for two or three months.
                  From these representations I tho’t it unnecessary to interfere any further, and my presence there no longer requisite.
                  The removal of the Prisoners, and the number still at Gloucester I did myself the honor to inform Governor Neilson, and requested, when a sufficient number recover’d, to cause the expence of a Guard, he would order a proper escort to convey them to Fredericksburgh, where Genl Wedon would provide the means to furnish and forward them to their Respective Regiments or Corps; and agreable to your Excellency’s orders I furnish’d him a Copy of the destination of the Prisoners.
                  From the 7th instant until the time I left Yorktown, the number of deaths among the Enemy’s Sick, amounted to ten daily, and very frequently more.  A State of them as reported to me I should present at this time, but thro’ mistake lodg’d them with other Papers of the Department coming forwards as soon as they arrive I will furnish a Copy for the more particular satisfaction of your Excellency.
                  The Blank passports left in my charge was completed on the 4th instant for a Sloop and Schooner transporting to New York, Seventeen Officers of the Queens Rangers and Legions, relanded from the Andrew; and the Officers of Colo. Hamiltons Corps for Charles Town.
                  There are still a number of Merchants and other Characters, followers of the British Army remaining at York Town, from not disposing of their Goods and the difficulty of procuring Vessels to transport them.  I advised them to make application to His Excellency Govr Neilson for a passport when they could obtain Vessels, producing Copy of their Paroles which would procure his permission.
                  The Prisoners that were taken on the 14 & 16th instant, with those left by Colonel Cortlandt at Williamsburgh, I requested Colo. Mentzes to remove such as could be marched under a sufficient Guard (which he inform’d me could be procured) to Hanover Courthouse, of this I also advised Governor Neilson and the necessity of a Guard to convey them from thence to Fredericksburgh.
                  This is a brief detail of my Proceedings at York Town, which I hope may meet with the approbation of your Excellency.  With sentiments of the highest Respect I have the honor to be Sir Your Excellency’s Mo. Obed. & Mo. Hum. Servt
                  
                     Thomas Durie
                     Dy Com. Prisrs
                     
                  
               